DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 17 June 2021.  Claims 1-6, 8-14 and 16-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the limitations  “detecting a property of the tactile input transgress a threshold value” and “accessing the media content in response to the property of the input transgress the threshold value.”  The Examiner could not precisely determine what the Applicant is trying to claim.  The Examiner is assuming the Applicant meant “detecting a property of the tactile input transgresses a threshold value” and “accessing the media content in response to the property of the input transgressing the threshold value.”   Claims 11 and 19 contain similar limitations.  Accordingly, the Examiner makes similar assumptions regarding claims 11 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 8-10 and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Javier et al. (Hereinafter, Javier, US 2018/0191962 A1).
Per claim 1, Javier discloses a method (Abstract, “The present disclosure is directed toward systems and methods for ranking media effects ….  “; paragraph [0007], “ One or more embodiments described herein provide benefits and/or solve one or more of the foregoing or other problems in the art with systems and methods for dynamically and intelligently ranking media effects ….  “) comprising: 
causing display of a graphical user interface (GUI) (e.g., GUI 310 as shown in Fig. 3B) at a client device (e.g., client device 202a as shown in Fig. 3A ), the GUI comprising a display of live camera data from a camera of the client device (paragraph [0072], “Thus, in one or more embodiments, immediately upon opening a viewfinder associated with the camera icon 302, the media effect system 100 presents the top-ranked media effects to the user of the client device 202a over a live feed from camera or a recently captured image from the camera.  For example, as shown in FIG. 3B, the application presents a media communication GUI 310 on the touch screen display 302 of the client-computing device 202a wherein the user can create and edit a media communication.  In one or more embodiments, the media communication GUI 310 includes a camera viewfinder display 312 and a toolbar 314 with a shutter button 315 and various controls 316a, 316b, 316c, and 316d.  “; paragraph [0073]; Examiner’s Note: Javier teaches selecting an option to open the camera viewfinder to cause GUI 310 to be displayed.  Javier teaches presenting the top-ranked media effects to the user of a client device 202a over a live feed from a camera or a recently captured image from the camera. ), the live camera data comprising a depiction of an object (e.g., top-ranked media effect 318a as shown in Fig. 3B) at a position within the display of the live camera data (paragraph [0073], “As shown in FIG. 3B, as soon as the application presents camera viewfinder display 312, the media effect system 100 applies (without further user input other than selecting an option to open the camera viewfinder) the top-ranked media effect 318a to the camera viewfinder display 312.  In one or more embodiments, the camera viewfinder display 312 includes a display of what a camera associated with the client-computing device 202a is currently viewing ….   “; Examiner’s Note: Top-ranked media effect 318a is displayed at position within the display of the live camera), the camera of the client device comprising an attribute (paragraphs [0021], “… For example, the media effect system performs “, [0031],  [0041], [0044], [0057], [0072] describe selection of the media category or media effect based on a high-level analysis of client-computing device characteristics (e.g., camera orientation, camera mode, viewfinder content) to determine the types of media effects that are compatible with the client-computing device in its current state. ); 
receiving an input that comprises a selection of the position of the depiction of the object from the client device (paragraph [0024], “ …For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application ...   “; paragraph  [0072],” Thus, in one or more embodiments, immediately upon opening a viewfinder associated with the camera icon 302, the media effect system 100 presents the top-ranked media effects to the user of the client device 202a over a live feed from camera or a recently captured image from the camera ….  “; paragraph [0073], “As shown in FIG. 3B, as soon as the application presents camera viewfinder display 312, the media effect system 100 applies (without further user input other than selecting an option to open the camera viewfinder) the top-ranked media effect 318a to the camera viewfinder display 312…”; paragraph [0078], “ …Accordingly, the media effect system 100 overlays the media effect 318a directly on the camera viewfinder display 312 when the user first opens the application….   “; paragraph [0095], “  … Furthermore, in one embodiment, providing the subset of the ranked plurality of media effects is in response to detecting an initialization of a social networking system application or opening a camera viewfinder.  “); 
accessing media content in response to the input onto the GUI at the client device, the media content comprising a plurality of media categories that include at least a first media category that corresponds with the object (paragraph [0082]; paragraph [0084]; Examiner’s Note: Javier teaches in response to detecting a swipe touch gesture on the camera viewfinder display 312, the media effect 
selecting the first media category from among the plurality of media categories based on at least the selection of the position of the depiction of the object from the display of the live camera data (paragraph [0024], “… For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application.  Then the user can swipe through the subset of ranked media effects in order to see a preview of each provided media effect applied to the camera viewfinder display. “; Examiner’s Note:  Javier teaches selecting and applying the top-ranked media effect or first media category on opening the view finder to the live camera data. The user can select swipe through the subset of ranked media effects or media categories in order to see a preview of each provided media effect or category  applied to the camera viewfinder display) and the attribute of the camera of the client device (paragraph [0019], “ … In response to initializing the communications client application, the media effect system collects and analyzes characteristic information related to the client-computing device and the user of the client-computing device in order to later identify and rank media effects that will likely be of interest to the user of the client-computing device ... “; paragraph [0020]; paragraph [0021], “  After collecting characteristics associated with the client-computing device and the user of the client-computing device, the media effect system performs an analysis of the characteristics in order to identify one or more media effects that are tailored first to the client-computing device.  In one or more embodiments, the media effect system analyzes the characteristics to determine categories of media effects that are compatible with the current characteristics of the client-computing device …. For instance, the media effect system can analyze the client-computing device characteristics to determine whether the front-facing camera of the client-computing device is activated.  If the media effect system determines that the front-facing camera is not activated, the media effect system will identify categories of media effects that operate in connection with photographs and video taken with a rear-facing camera.  “); 
filtering the media content based on the first media category(e.g., Act 440 as shown in Fig. 4; paragraph [0004]; paragraph [0026]; paragraph [0095]; Examiner’s Note:  Javier teaches ranking the top media effects and creating a category of top-ranked media effects. ); and 
causing display of a presentation of the filtered media content within the GUI at the client device(e.g., Figs. 3B and 3C illustrate presentation of the filtered media content within the GUI at the client device; paragraph[0082]), the presentation of the filtered media content comprising an identification of the first media category at a first position in the GUI(e.g., media effect indicator 320 as shown in Fig. 3B; paragraphs [0079-0080]; Examiner’s Note:  The dots in the media effect indicator 320 identify the position within the top ranked media effects. As shown in Fig. 3C, the user has swiped down to the fifth highest ranked media effect as indicated by the media effect indicator 320.), and a media carousel that includes the filtered media content at a second position in the GUI (e.g., preview along the bottom of Examiner’s Note:  When the user swipes down to the last item of a media category such as the top-ranked media effects, additional ranked media effects 317a-317d that were not in the subset of the ranked plurality of media effects indicated by the media effect indicator 320 are displayed are displayed along the bottom of display 312.  The Examiner is broadly and reasonably interpreting the display of additional ranked media effects 317a-317d along the bottom of display 312 to be media carousel).  
Per claim 2, Javier discloses the method of claim 1, wherein the plurality of media categories each correspond with a media category identifier (paragraph [0082]), the first media category corresponding with a first media category identifier (e.g., media effect indicator 320 as shown in Figs. 3B and 3B identify the top-ranked media effects; Examiner’s Note: As shown in Fig. 3B, the top media category identifier 320 is highlighted to indicate correspondence with the top-ranked media filter.  Fig. 3C indicates that the user has swiped down to the fifth highest media effect and position. Additional ranked media effects 317a-317d that were not in the subset are shown at the bottom of the display. Thus, Javier discloses wherein the plurality of media categories each correspond with a media category identifier.), and the identification of the first media category includes: 
causing display of a set of media category identifiers that include the first media category identifier at the first position in the GUI(e.g., Fig. 3B illustrates display of a set of media category identifiers that include the first media category identifier  … For example, as shown in FIG. 3B, the media effect indicator 320 indicates that the subset of ranked media effects includes five media effects, and that the media effect system 100 is currently displaying the first of the five media effects. “); and 
applying a graphical icon to the first media category identifier that corresponds with the first media category in the GUI based on the selecting the first media category based on the live camera data (paragraph [0080], “In at least one embodiment, the user of the client-computing device 202a can swipe down vertically on the camera viewfinder display 312 to view additional media effects overlaid on the camera viewfinder display 312.  For instance, as shown in FIG. 3C, in response to detecting a series of swipe touch gestures, the media effect system 100 presents the media effect 318b (e.g., a series of hearts) overlaid on the camera viewfinder display 312…“). data.AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/819,659Dkt: 4218.816US1 Filing Date: March 16, 2020 Title: DYNAMIC MEDIA SELECTION MENU  
Per claim 8, Javier discloses the method of claim 1, wherein the selecting the first media category based on at least the live camera data includes: detecting a plurality of image features that correspond with the first media category within the live camera data (paragraph [0081]).  
Per claim 9, Javier discloses a system comprising: 
a memory (e.g., memory 504 as shown in Fig. 5; paragraph [0106]); and 
at least one hardware processor (e.g., processor 502 as shown in Fig. 5; paragraph [0106]) coupled to the memory and comprising instructions that causes the system to perform operations comprising: 
causing display of a graphical user interface (GUI) (e.g., GUI 310 as shown in Fig. 3B) at a client device (e.g., client device 202a as shown in Fig. 3A ), the GUI comprising a display of live camera data from a camera of the client device (paragraph [0072], “Thus, in one or more embodiments, immediately upon opening a viewfinder associated with the camera icon 302, the media effect system 100 presents the top-ranked media effects to the user of the client device 202a over a live feed from camera or a recently captured image from the camera.  For example, as shown in FIG. 3B, the application presents a media communication GUI 310 on the touch screen display 302 of the client-computing device 202a wherein the user can create and edit a media communication.  In one or more embodiments, the media communication GUI 310 includes a camera viewfinder display 312 and a toolbar 314 with a shutter button 315 and various controls 316a, 316b, 316c, and 316d.  “; paragraph [0073]; Examiner’s Note: Javier teaches selecting an option to open the camera viewfinder to cause GUI 310 to be displayed.  Javier teaches presenting the top-ranked media effects to the user of a client device 202a over a live feed from a camera or a recently captured image from the camera. ), the live camera data comprising a depiction of an object (e.g., top-ranked media effect 318a as shown in Fig. 3B) at a position within the display of the live camera data (paragraph [0073], “As shown in FIG. 3B, as soon as the application presents camera viewfinder display 312, the media effect system 100 applies (without further user input other than selecting an option to open the camera viewfinder) the top-ranked media effect 318a to the camera viewfinder display 312.  In one or more embodiments, the camera viewfinder display 312 includes a display of what a camera associated with the client-computing device 202a is currently viewing ….   “; Examiner’s Note: Top-ranked media effect 318a is displayed at position within the display of the live camera), the camera of the client device comprising an attribute (paragraphs [0021], “… For example, the media effect system performs “, [0031],  [0041], [0044], [0057], [0072] describe selection of the media category or media effect based on a high-level analysis of client-computing device characteristics (e.g., camera orientation, camera mode, viewfinder content) to determine the types of media effects that are compatible with the client-computing device in its current state. ); 
receiving an input that comprises a selection of the position of the depiction of the object from the client device (paragraph [0024], “ …For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application ...   “; paragraph  [0072],” Thus, in one or more embodiments, immediately upon opening a viewfinder associated with the camera icon 302, the media effect system 100 presents the top-ranked media effects to the user of the client device 202a over a live feed from camera or a recently captured image from the camera ….  “; paragraph [0073], “As shown in FIG. 3B, as soon as the application presents camera viewfinder display 312, the media effect system 100 applies (without further user input other than selecting an option to open the camera viewfinder) the top-ranked media effect 318a to the camera viewfinder display 312…”; paragraph [0078], “ …Accordingly, the media effect system 100 overlays the media effect 318a directly on the camera viewfinder display 312 when the user first opens the application….   “; paragraph [0095], “  … Furthermore, in one embodiment, providing the subset of the ranked plurality of media effects is in response to detecting an initialization of a social networking system application or opening a camera viewfinder.  “); 
accessing media content in response to the input onto the GUI at the client device, the media content comprising a plurality of media categories that include at least a first media category that corresponds with the object (paragraph [0082]; paragraph [0084]; Examiner’s Note: Javier teaches in response to detecting a swipe touch gesture on the camera viewfinder display 312, the media effect system 100 displays the next top-ranked media effect of the subset of ranked media effects, i.e., media category.); 
selecting the first media category from among the plurality of media categories based on at least the selection of the position of the depiction of the object from the display of the live camera data (paragraph [0024], “… For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application.  Then the user can swipe through the subset of ranked media effects in order to see a preview of each provided media effect applied to the camera viewfinder display. “; Examiner’s Note:  Javier teaches selecting and applying the top-ranked media effect or first media category on opening the view finder to the live camera data. The user can select swipe through the subset of ranked media effects or media categories in order to see a preview of each provided media  applied to the camera viewfinder display) and the attribute of the camera of the client device (paragraph [0019], “ … In response to initializing the communications client application, the media effect system collects and analyzes characteristic information related to the client-computing device and the user of the client-computing device in order to later identify and rank media effects that will likely be of interest to the user of the client-computing device ... “; paragraph [0020]; paragraph [0021], “  After collecting characteristics associated with the client-computing device and the user of the client-computing device, the media effect system performs an analysis of the characteristics in order to identify one or more media effects that are tailored first to the client-computing device.  In one or more embodiments, the media effect system analyzes the characteristics to determine categories of media effects that are compatible with the current characteristics of the client-computing device …. For instance, the media effect system can analyze the client-computing device characteristics to determine whether the front-facing camera of the client-computing device is activated.  If the media effect system determines that the front-facing camera is not activated, the media effect system will identify categories of media effects that operate in connection with photographs and video taken with a rear-facing camera.  “); 
filtering the media content based on the first media category(e.g., Act 440 as shown in Fig. 4; paragraph [0004]; paragraph [0026]; paragraph [0095]; Examiner’s Note:
causing display of a presentation of the filtered media content within the GUI at the client device(e.g., Figs. 3B and 3C illustrate presentation of the filtered media content within the GUI at the client device; paragraph[0082]), the presentation of the filtered media content comprising an identification of the first media category at a first position in the GUI(e.g., media effect indicator 320 as shown in Fig. 3B; paragraphs [0079-0080]; Examiner’s Note:  The dots in the media effect indicator 320 identify the position within the top ranked media effects. As shown in Fig. 3C, the user has swiped down to the fifth highest ranked media effect as indicated by the media effect indicator 320.), and a media carousel that includes the filtered media content at a second position in the GUI (e.g., preview along the bottom of the camera viewfinder display 312 of additional ranked media effects 317a-317d as shown in Fig. 3C; paragraph [0082]; Examiner’s Note:  When the user swipes down to the last item of a media category such as the top-ranked media effects, additional ranked media effects 317a-317d that were not in the subset of the ranked plurality of media effects indicated by the media effect indicator 320 are displayed are displayed along the bottom of display 312.  The Examiner is broadly and reasonably interpreting the display of additional ranked media effects 317a-317d along the bottom of display 312 to be media carousel).  
Per claim 10, Javier discloses the system of claim 9, wherein the plurality of media categories each correspond with a media category identifier (paragraph [0082]), the first media category corresponding with a first media category identifier (e.g., media effect indicator 320 as shown in Figs. 3B and 3B identify the top-ranked media effects; Examiner’s Note: As shown in Fig. 3B, the top media category identifier 320 is  fifth highest media effect and position. Additional ranked media effects 317a-317d that were not in the subset are shown at the bottom of the display. Thus, Javier discloses wherein the plurality of media categories each correspond with a media category identifier.), and the identification of the first media category includes: 
causing display of a set of media category identifiers that include the first media category identifier at the first position in the GUI(e.g., Fig. 3B illustrates display of a set of media category identifiers that include the first media category identifier at the first position in the GUI; paragraph [0079], “  … For example, as shown in FIG. 3B, the media effect indicator 320 indicates that the subset of ranked media effects includes five media effects, and that the media effect system 100 is currently displaying the first of the five media effects. “); and 
applying a graphical icon to the first media category identifier that corresponds with the first media category in the GUI based on the selecting the first media category based on the live camera (paragraph [0080], “In at least one embodiment, the user of the client-computing device 202a can swipe down vertically on the camera viewfinder display 312 to view additional media effects overlaid on the camera viewfinder display 312.  For instance, as shown in FIG. 3C, in response to detecting a series of swipe touch gestures, the media effect system 100 presents the media effect 318b (e.g., a series of hearts) overlaid on the camera viewfinder display 312…
Per claim 16, Javier discloses the system of claim 9, wherein the selecting the first media category based on at least the live camera data includes: detecting a plurality of image features that correspond with the first media category within the live camera data (paragraph [0081]).  
Per claim 17, Javier discloses a non-transitory machine-readable storage medium (paragraph [0097]) comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
causing display of a graphical user interface (GUI) (e.g., GUI 310 as shown in Fig. 3B) at a client device (e.g., client device 202a as shown in Fig. 3A ), the GUI comprising a display of live camera data from a camera of the client device (paragraph [0072], “Thus, in one or more embodiments, immediately upon opening a viewfinder associated with the camera icon 302, the media effect system 100 presents the top-ranked media effects to the user of the client device 202a over a live feed from camera or a recently captured image from the camera.  For example, as shown in FIG. 3B, the application presents a media communication GUI 310 on the touch screen display 302 of the client-computing device 202a wherein the user can create and edit a media communication.  In one or more embodiments, the media communication GUI 310 includes a camera viewfinder display 312 and a toolbar 314 with a shutter button 315 and various controls 316a, 316b, 316c, and 316d.  “; paragraph [0073]; Examiner’s Note: Javier teaches selecting an option to open the camera viewfinder to cause GUI 310 to be displayed.  Javier teaches presenting the top-ranked media effects to the user of a client device 202a over a live feed from a camera or a recently As shown in FIG. 3B, as soon as the application presents camera viewfinder display 312, the media effect system 100 applies (without further user input other than selecting an option to open the camera viewfinder) the top-ranked media effect 318a to the camera viewfinder display 312.  In one or more embodiments, the camera viewfinder display 312 includes a display of what a camera associated with the client-computing device 202a is currently viewing ….   “; Examiner’s Note: Top-ranked media effect 318a is displayed at position within the display of the live camera), the camera of the client device comprising an attribute (paragraphs [0021], “… For example, the media effect system performs “, [0031],  [0041], [0044], [0057], [0072] describe selection of the media category or media effect based on a high-level analysis of client-computing device characteristics (e.g., camera orientation, camera mode, viewfinder content) to determine the types of media effects that are compatible with the client-computing device in its current state. ); 
receiving an input that comprises a selection of the position of the depiction of the object from the client device (paragraph [0024], “ …For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application ...   “; paragraph  [0072],” Thus, in one or more embodiments, immediately upon opening a viewfinder associated with the camera icon 302, the media effect system 100 presents the top-ranked media effects to the user of the client device 202a over a live feed from camera or a recently captured image from the camera ….  “; paragraph [0073], “As shown in FIG. 3B, as soon as the application presents camera viewfinder display 312, the media effect system 100 applies (without further user input other than selecting an option to open the camera viewfinder) the top-ranked media effect 318a to the camera viewfinder display 312…”; paragraph [0078], “ …Accordingly, the media effect system 100 overlays the media effect 318a directly on the camera viewfinder display 312 when the user first opens the application….   “; paragraph [0095], “  … Furthermore, in one embodiment, providing the subset of the ranked plurality of media effects is in response to detecting an initialization of a social networking system application or opening a camera viewfinder.  “); 
accessing media content in response to the input onto the GUI at the client device, the media content comprising a plurality of media categories that include at least a first media category that corresponds with the object (paragraph [0082]; paragraph [0084]; Examiner’s Note: Javier teaches in response to detecting a swipe touch gesture on the camera viewfinder display 312, the media effect system 100 displays the next top-ranked media effect of the subset of ranked media effects, i.e., media category.); 
selecting the first media category from among the plurality of media categories based on at least the selection of the position of the depiction of the object from the display of the live camera data (paragraph [0024], “… For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application.  Then the user can swipe through the subset of ranked media effects in order to see a preview of each provided media effect applied to the camera viewfinder display. “; Examiner’s Note:  Javier teaches selecting and applying the top-ranked media effect or first media category on opening the view finder to the live camera data. The user can select swipe through the subset of ranked media effects or media categories in order to see a preview of each provided media effect or category  applied to the camera viewfinder display) and the attribute of the camera of the client device (paragraph [0019], “ … In response to initializing the communications client application, the media effect system collects and analyzes characteristic information related to the client-computing device and the user of the client-computing device in order to later identify and rank media effects that will likely be of interest to the user of the client-computing device ... “; paragraph [0020]; paragraph [0021], “  After collecting characteristics associated with the client-computing device and the user of the client-computing device, the media effect system performs an analysis of the characteristics in order to identify one or more media effects that are tailored first to the client-computing device.  In one or more embodiments, the media effect system analyzes the characteristics to determine categories of media effects that are compatible with the current characteristics of the client-computing device …. For instance, the media effect system can analyze the client-computing device characteristics to determine whether the front-facing camera of the client-computing device is activated.  If the media effect system determines that the front-facing camera is not activated, the media effect system will identify categories of media effects that operate in connection with photographs and video taken with a rear-facing camera.  “); 
filtering the media content based on the first media category(e.g., Act 440 as shown in Fig. 4; paragraph [0004]; paragraph [0026]; paragraph [0095]; Examiner’s Note:  Javier teaches ranking the top media effects and creating a category of top-ranked media effects. ); and 
causing display of a presentation of the filtered media content within the GUI at the client device(e.g., Figs. 3B and 3C illustrate presentation of the filtered media content within the GUI at the client device; paragraph[0082]), the presentation of the filtered media content comprising an identification of the first media category at a first position in the GUI(e.g., media effect indicator 320 as shown in Fig. 3B; paragraphs [0079-0080]; Examiner’s Note:  The dots in the media effect indicator 320 identify the position within the top ranked media effects. As shown in Fig. 3C, the user has swiped down to the fifth highest ranked media effect as indicated by the media effect indicator 320.), and a media carousel that includes the filtered media content at a second position in the GUI (e.g., preview along the bottom of the camera viewfinder display 312 of additional ranked media effects 317a-317d as shown in Fig. 3C; paragraph [0082]; Examiner’s Note:  When the user swipes down to the last item of a media category such as the top-ranked media effects, additional ranked media effects 317a-317d that were not in the subset of the ranked plurality of media effects indicated by the media effect indicator 320 are displayed are displayed along the bottom of display 312.  The Examiner is 
Per claim 18, Javier discloses the non-transitory machine-readable storage medium of claim 17, wherein the plurality of media categories each correspond with a media category identifier (paragraph [0082]), the first media category corresponding with a first media category identifier (e.g., media effect indicator 320 as shown in Figs. 3B and 3B identify the top-ranked media effects; Examiner’s Note: As shown in Fig. 3B, the top media category identifier 320 is highlighted to indicate correspondence with the top-ranked media filter.  Fig. 3C indicates that the user has swiped down to the fifth highest media effect and position. Additional ranked media effects 317a-317d that were not in the subset are shown at the bottom of the display. Thus, Javier discloses wherein the plurality of media categories each correspond with a media category identifier.), and the identification of the first media category includes: 
causing display of a set of media category identifiers that include the first media category identifier at the first position in the GUI(e.g., Fig. 3B illustrates display of a set of media category identifiers that include the first media category identifier at the first position in the GUI; paragraph [0079], “  … For example, as shown in FIG. 3B, the media effect indicator 320 indicates that the subset of ranked media effects includes five media effects, and that the media effect system 100 is currently displaying the first of the five media effects. “); and 
applying a graphical icon to the first media category identifier that corresponds with the first media category in the GUI based on the selecting the first media In at least one embodiment, the user of the client-computing device 202a can swipe down vertically on the camera viewfinder display 312 to view additional media effects overlaid on the camera viewfinder display 312.  For instance, as shown in FIG. 3C, in response to detecting a series of swipe touch gestures, the media effect system 100 presents the media effect 318b (e.g., a series of hearts) overlaid on the camera viewfinder display 312…“). data.AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/819,659Dkt: 4218.816US1 Filing Date: March 16, 2020 Title: DYNAMIC MEDIA SELECTION MENU  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Javier et al. (Hereinafter, Javier, US 2018/0191962 A1) in view of Akpala et al. (Hereinafter, Akpala, US 2017/0018018 A1).
Per claim 3, Javier discloses the method of claim 1,wherein the receiving the input onto the GUI at the client device includes: 
receiving an initiation of the input, the initiation of the input comprising a tactile input onto the GUI at the client device (paragraph [0024], “  … For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application.  Then the user can swipe through the subset of ranked media effects in order to see a preview of each provided media effect applied to the camera viewfinder display.  “; paragraph [0036]; Examiner’s Note: Javier discloses “in response to the user input detector 106 detecting user input, one or more components of the media effect system 100 enable a user to swipe through a listing of top-ranked media effects” in paragraph [0038].  Thus, Javier can access media content by swiping down.);  but does not expressly disclose:
detecting a property of the tactile input transgress a threshold value; and
 accessing the media content in response to the property of the input transgress the threshold value.  
Akpala discloses:
detecting a property of the tactile input transgress a threshold value (e.g., Operations 320-330 as shown in Fig. 3; Abstract; paragraph [0022]; paragraph [0055] ; paragraphs [0042-0043]; paragraph [0056]; Akpala teaches detecting that the user input transgresses a predefined threshold value.); and
accessing the media content in response to the property of the input transgress the threshold value (e.g., Operation 340 as shown in Fig. 3; paragraph [0043]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the touch input device of Akpala with the systems and methods for ranking media effects of Javier for the purpose of addressing the issues associated with effectively receiving user interactions with the displayed image as suggested by Akpala.
Per claim 4, Javier and Akpala disclose the method of claim 3, wherein the property of the tactile input includes one or more of: an input pressure (Akpala, paragraph [0019], “ …  A user device may accordingly receive and display a set of search results (e.g., one or more items available for purchase), detect a user input entered via a touch-input device related to a single item from among the set of search results, determine a pressure exerted upon the touch-input device corresponding to the user input, and based on at least the pressure of the user-input, select and execute an appropriate commerce action.  “; paragraph [0021]; paragraph [0042]); and an input duration (Akpala, paragraph [0042], “ … Additionally, the touch-input module 220 is configured to receive a location of the user input on the graphical user interface of the touch-input device (e.g., client device 110), as well as additional user input descriptors, including a duration of the user input, a pressure of the user input (e.g., soft, medium, firm), a direction of movement of the user input, and a frequency (e.g., number of taps) of the user input.  “  ).  
Per claim 11,
receiving an initiation of the input, the initiation of the input comprising a tactile input onto the GUI at the client device (paragraph [0024], “  … For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application.  Then the user can swipe through the subset of ranked media effects in order to see a preview of each provided media effect applied to the camera viewfinder display.  “; paragraph [0036]; Examiner’s Note: Javier discloses “in response to the user input detector 106 detecting user input, one or more components of the media effect system 100 enable a user to swipe through a listing of top-ranked media effects” in paragraph [0038].  Thus, Javier can access media content by swiping down.);  but does not expressly disclose:
detecting a property of the tactile input transgress a threshold value; and
 accessing the media content in response to the property of the input transgress the threshold value.  
Akpala discloses:
detecting a property of the tactile input transgress a threshold value (e.g., Operations 320-330 as shown in Fig. 3; Abstract; paragraph [0022]; paragraph [0055] ; paragraphs [0042-0043]; paragraph [0056]; Akpala teaches detecting that the user input transgresses a predefined threshold value.); and
accessing the media content in response to the property of the input transgress the threshold value (e.g., Operation 340 as shown in Fig. 3; paragraph [0043]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the touch input device of Akpala with the systems and methods for ranking media effects of Javier for the purpose of addressing the issues associated with effectively receiving user interactions with the displayed image as suggested by Akpala.
Per claim 12, Javier and Akpala disclose the system of claim 11, wherein the property of the tactile input includes one or more of: an input pressure (Akpala, paragraph [0019], “ …  A user device may accordingly receive and display a set of search results (e.g., one or more items available for purchase), detect a user input entered via a touch-input device related to a single item from among the set of search results, determine a pressure exerted upon the touch-input device corresponding to the user input, and based on at least the pressure of the user-input, select and execute an appropriate commerce action.  “; paragraph [0021]; paragraph [0042]); and an input duration (Akpala, paragraph [0042], “ … Additionally, the touch-input module 220 is configured to receive a location of the user input on the graphical user interface of the touch-input device (e.g., client device 110), as well as additional user input descriptors, including a duration of the user input, a pressure of the user input (e.g., soft, medium, firm), a direction of movement of the user input, and a frequency (e.g., number of taps) of the user input.  “  ).  
Per claim 19,
receiving an initiation of the input, the initiation of the input comprising a tactile input onto the GUI at the client device (paragraph [0024], “  … For example, in at least one embodiment, the media effect system applies the top-ranked media effect to the viewfinder display of a media application as soon as the user opens the application.  Then the user can swipe through the subset of ranked media effects in order to see a preview of each provided media effect applied to the camera viewfinder display.  “; paragraph [0036]; Examiner’s Note: Javier discloses “in response to the user input detector 106 detecting user input, one or more components of the media effect system 100 enable a user to swipe through a listing of top-ranked media effects” in paragraph [0038].  Thus, Javier can access media content by swiping down.);  but does not expressly disclose:
detecting a property of the tactile input transgress a threshold value; and
 accessing the media content in response to the property of the input transgress the threshold value.  
Akpala discloses:
detecting a property of the tactile input transgress a threshold value (e.g., Operations 320-330 as shown in Fig. 3; Abstract; paragraph [0022]; paragraph [0055] ; paragraphs [0042-0043]; paragraph [0056]; Akpala teaches detecting that the user input transgresses a predefined threshold value.); and
accessing the media content in response to the property of the input transgress the threshold value (e.g., Operation 340 as shown in Fig. 3; paragraph [0043]).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the touch input device of Akpala with the systems and methods for ranking media effects of Javier for the purpose of addressing the issues associated with effectively receiving user interactions with the displayed image as suggested by Akpala.
Per claim 20, Javier and Akpala disclose the non-transitory machine-readable storage medium of claim 19, wherein the property of the tactile input includes one or more of: an input pressure (Akpala, paragraph [0019], “ …  A user device may accordingly receive and display a set of search results (e.g., one or more items available for purchase), detect a user input entered via a touch-input device related to a single item from among the set of search results, determine a pressure exerted upon the touch-input device corresponding to the user input, and based on at least the pressure of the user-input, select and execute an appropriate commerce action.  “; paragraph [0021]; paragraph [0042]); and an input duration (Akpala, paragraph [0042], “ … Additionally, the touch-input module 220 is configured to receive a location of the user input on the graphical user interface of the touch-input device (e.g., client device 110), as well as additional user input descriptors, including a duration of the user input, a pressure of the user input (e.g., soft, medium, firm), a direction of movement of the user input, and a frequency (e.g., number of taps) of the user input.  “  ).  

Claims 5, 6, 13 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Javier et al. (Hereinafter, Javier, US 2018/0191962 A1) in view of He et al. (Hereinafter, He, US 2018/0060659 A1).
Per claim 5, Javier discloses the method of claim 1, but does not expressly disclose wherein the plurality of media categories include the first media category and a second media category, and the method further comprises: 
receiving a selection of the second media category; 
filtering the media content based on the selection of the second media category; and 
updating the presentation of the filtered media content based on the second media category.  
He discloses wherein the plurality of media categories include the first media category and a second media category, and the method further comprises: 
receiving a selection of the second media category (He, e.g., Step 244 as shown Fig. 2C; Abstract and paragraph [0033], “  … A search through the set of media content items can identify, based on the label, a subset that depicts the object.  “; paragraph [0064]; paragraph [0071], “ …  A search through the set of media content items can be enabled, based on an input indicating the at least one label, to identify a subset of media content items that depict the at least one object ...
filtering the media content based on the selection of the second media category (He, e.g., Step 246 as shown Fig. 2C; paragraphs [006-0007]; paragraphs [0079-0080]); and 
updating the presentation of the filtered media content based on the second media category(He, paragraphs [0064] and [0121]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the systems and methods for processing media content of He with the systems and methods for ranking media effects of Javier for the purpose of lessen challenges for or improve the overall experience associated with utilizing media content such as images as suggested by He (paragraph [0003]).
Per claim 6, Javier and He disclose the method of claim 5, wherein the method further comprises: sorting the filtered media content based on at least the live camera data (He, e.g., Step 246 as shown Fig. 2C; paragraphs [006-0007]; paragraphs [0079-0080]).
Per claim 13, Javier discloses the system of claim 9, but does not expressly disclose wherein the plurality of media categories include the first media category and a second media category, and the method further comprises: 
receiving a selection of the second media category; 
filtering the media content based on the selection of the second media category; and 
updating the presentation of the filtered media content based on the second media category.  
He discloses wherein the plurality of media categories include the first media category and a second media category, and the method further comprises: 
receiving a selection of the second media category (He, e.g., Step 244 as shown Fig. 2C; Abstract and paragraph [0033], “  … A search through the set of media content items can identify, based on the label, a subset that depicts the object.  “; paragraph [0064]; paragraph [0071], “ …  A search through the set of media content items can be enabled, based on an input indicating the at least one label, to identify a subset of media content items that depict the at least one object ... “; paragraph [0121]); 
filtering the media content based on the selection of the second media category (He, e.g., Step 246 as shown Fig. 2C; paragraphs [006-0007]; paragraphs [0079-0080]); and 
updating the presentation of the filtered media content based on the second media category(He, paragraphs [0064] and [0121]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the systems and methods for processing media content of He with the systems and methods for ranking media effects of Javier for the purpose of lessen challenges for or improve the overall experience associated with utilizing media content such as images as suggested by He (paragraph [0003]).
Per claim 14, Javier and He disclose the system of claim 13, wherein the method further comprises: sorting the filtered media content based on at least the live camera data (He, e.g., Step 246 as shown Fig. 2C; paragraphs [006-0007]; paragraphs [0079-0080]).
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Javier et al. (US 2018/0191797 A1) - The method involves determining one of device characteristics associated a client-computing device (202a) or user information associated with a user of the client-computing device.  Contextual information is determined.  A customized media effect is generated by the processor based on the contextual information.  A media effect template comprising media effect and field for inserting an additional media effect is identified.  The additional media effect is generated based on the contextual information.  The additional media effect is inserted into the field.  A preview of the customized media effect is provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173